SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 to QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 Commission File No. 000-22750 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 33-0224120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 (Address of principal executive offices) (Zip Code) 619-881-2800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer(as defined in Rule 12b-2 of the Exchange Act).Check one: Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the registrant is a blank check company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] At March 31, 2010, a total of 10,243,066 shares of registrant’s common stock were outstanding. Introductory Note This amendment to Royale Energy’s quarterly report on Form 10-Q contains a restatement of a portion of its financial statements to account for available for sale securities.Royale Energy acquired shares of a start-up company’s common stock in 2000 in settlement of a legal claim (the “Settlement Stock”).At the time of the acquisition, there was no resale market for the Settlement Stock, and its value was undeterminable.In September 2009, the issuer of the Settlement Stock conducted an initial public offering of its stock, and a market for the Settlement Stock was established.Royale Energy did not receive timely notice of the completion of the public offering and did not, until June 2010, become aware that a public market for the Settlement Stock existed. Because an ascertainable market price of the Settlement Stock existed at March 31, 2010, the Settlement Stock has been classified as available for sale securities as of that date.The classification caused an adjustment on the Balance Sheet as of March 31, 2010, as follows: · Total Current Assets and Total Assets of the Company were adjusted upward by approximately $1.16 million; and · Approximately $429,000 was recorded under Current Liabilities as Current Portion of Deferred Tax Liability, and approximately $728,000 was recorded under Stockholders’ Equity as Accumulated Other Comprehensive Income (Loss). Therestatement resulted in recording an increase in unrealized holding gain of $156,480 for the three months ended March 31, 2010, in Other Comprehensive Income of the Company’s Statement of Operations, but no change occurred in the Company’s Net Income (Loss) or Earnings per Share as a result of the restatement.See, the Company’s Unaudited Financial Statements – Balance Sheets, pages 1-2, Statements of Operations, page 3, and Note 7 – Fair Value Measurements, pages 10-11. This amendment on Form 10-Q/A contains no changes other than those described above. TABLE OF CONTENTS PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 15 PART II OTHER INFORMATION 15 Item 1 Legal Proceedings 15 Item 1A Risk Factors 15 Item 6. Exhibits 15 Signatures 16 -ii- PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROYALE ENERGY, INC. BALANCE SHEETS March 31, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Prepaid Expenses Available for Sale Securities Inventory Total Current Assets Other Assets Deferred Tax Asset-Noncurrent Oil and Gas Properties, at cost, (successful efforts basis), Equipment and Fixtures Total Assets $ $ See notes to unaudited financial statements -1- ROYALE ENERGY, INC. BALANCE SHEETS March 31, 2010 December 31, 2009 (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and Accrued Expenses $ $ Current Portion of Long-Term Debt Current Portion of Deferred Tax Liability Deferred Revenue from Turnkey Drilling Total Current Liabilities Noncurrent Liabilities: Asset Retirement Obligation Long-Term Debt, Net of Current Portion Total Noncurrent Liabilities Total Liabilities Stockholders' Equity: Common Stock, no par value, authorized 20,000,000 shares, 10,275,685 and 10,257,827 shares issued; 10,243,066 and 10,225,208 shares outstanding, respectively Convertible preferred stock, Series AA, no par value, 147,500 shares authorized; 52,784 and 52,784 shares issued and outstanding, respectively Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Paid in Capital and Accumulated Deficit Less Cost of Treasury Stock 32,619 and 32,619 shares Additional Paid in Capital Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited financial statements -2- ROYALE ENERGY, INC. STATEMENTS OF OPERATIONS FOR THE QUARTER ENDED MARCH 31, 2 (Unaudited) (Unaudited) Revenues: Sale of Oil and Gas $ $ Turnkey drilling Supervisory Fees and Other Total Revenues Costs and Expenses: General and Administrative Turnkey Drilling and Development Lease Operating Bad Debt Expense 0 Legal and Accounting Marketing Depreciation, Depletion and Amortization Total Costs and Expenses Income (Loss) From Operations Other Expense: Interest expense Income (Loss) Before Income Tax Expense Income Tax Provision (Benefit) Net Income (Loss) $ $ Basic Earnings Per Share: Net Income available to common stock $ $ Diluted Earnings Per Share $ $ Other Comprehensive Income Unrealized Gain (Loss) on Equity Securities $ $ Other Comprehensive Income (Loss), before tax Income Tax Expense (Benefit) Related to Items of Other Comprehensive Income Other Comprehensive Income, net of tax Comprehensive Income (Loss) $ $ See notes to unaudited financial statements -3- ROYALE ENERGY, INC. STATEMENTS OF CASH FLOWS FOR THE QUARTER ENDED MARCH 31, 2 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ $ Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Depreciation, Depletion and Amortization Bad Debt Expense 0 Stock-Based Compensation, net of adjustments (Increase) Decrease in: Accounts Receivable Prepaid Expenses and Other Assets Increase (Decrease) in: Accounts Payable and Accrued expenses Deferred Revenues - DWI Deferred Income Taxes Net Cash Used by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Expenditures for Oil and Gas Properties and Other Capital Expenditures Proceeds from Sale of Assets 0 0 Purchase of Equity Securities 0 Net Cash Used by Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Long-Term Debt Principal Payments on Long-Term Debt Net Cash Provided (Used) by Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents Cash at Beginning of Year Cash at End of Period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS INFORMATION: Cash Paid for Interest $ $ Cash Paid for Taxes $ $ See notes to unaudited financial statements -4- ROYALE ENERGY, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE 1 – In the opinion of management, the accompanying unaudited financial statements include all adjustments, consisting only of normally recurring adjustments, necessary to present fairly the Company’s financial position and the results of its operations and cash flows for the periods presented.The results of operations for the three month period are not, in management’s opinion, indicative of the results to be expected for a full year of operations.It is suggested that these financial statements be read in conjunction with the financial statements and the notes thereto included in the Company’s latest annual report. NOTE 2 – EARNINGS PER SHARE Basic and diluted earnings (loss) per share are calculated as follows: For the Three Months ended March 31, 2010 Income (Numerator) Shares (Denominator) Per-Share Amount Basic Earnings (Loss) Per Share: Net income available to common stock $ $ Diluted Earnings (Loss) Per Share: Effect of dilutive securities and stock options 0 0 Net income available to common stock $ $ For the Three Months ended March 31, 2009 Income (Numerator) Shares (Denominator) Per-Share Amount Basic Earnings (Loss) Per Share: Net income available to common stock $ $ Diluted Earnings (Loss) Per Share: Effect of dilutive securities and stock options 0 0 Net income available to common stock $ $ For the three months ended March 31, 2010 and 2009, Royale Energy had dilutive securities of 889,128 and 26,392, respectively.These securities were not included in the dilutive loss per share due to their anti-dilutive nature. -5- ROYALE ENERGY, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE 3 – OIL AND GAS PROPERTIES, EQUIPMENT AND FIXTURES Oil and gas properties, equipment and fixtures consist of the following: March 31, 2010 December 31, 2009 Oil and Gas Producing properties, including drilling costs $ $ Undeveloped properties Lease and well equipment Accumulated depletion, depreciation & amortization Commercial and Other Real estate, including furniture and fixtures $ $ Vehicles Furniture and equipment Accumulated depreciation $ $ The guidance set forth in the Continued Capitalization of Exploratory Well Costs paragraph of the Extractive Activities Topic of the FASB Accounting Standards Codification (ASC) requires that we evaluate all existing capitalized exploratory well costs and disclose the extent to which any such capitalized costs have become impaired and are expensed or reclassified during a fiscal period. We did not make any additions to capitalized exploratory well costs pending a determination of proved reserves during 2010 or 2009. Three Months ended March 31, Beginning balance at January 1 $
